712 S.E.2d 885 (2011)
STATE of North Carolina
v.
Carl Edward LYONS.
No. 129P04-4.
Supreme Court of North Carolina.
August 8, 2011.
Carl E. Lyons, Manson, for Lyons, Carl Edward.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 8th of August 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of August 2011."
Upon consideration of the application filed by Defendant on the 8th of August 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 8th of August 2011."